NOT DESIGNATED FOR PUBLICATION

                                              No. 123,569

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                  In the Matter of the Marriage of

                                        WILLIAM C. MURPHY,
                                             Appellant,

                                                   and

                                         DELIA G. MURPHY,
                                             Appellee.


                                   MEMORANDUM OPINION


        Appeal from Sedgwick District Court; TYLER J. ROUSH, judge. Opinion filed December 23, 2021.
Affirmed.


        William A. Vickery, of Wichita, for appellant.


        Jeffrey N. Lowe and Kelley N. Reynolds, of Penner Lowe Law Group, LLC, of Wichita, for
appellee.


Before GARDNER, P.J., SCHROEDER and CLINE, JJ.


        PER CURIAM: William C. Murphy timely appeals from the district court's denial
of his motion for relief from judgment, seeking to terminate maintenance payments to his
ex-wife, Delia G. Murphy. William asserts the district court's maintenance order is a void
judgment, which can be challenged at any time. Upon our extensive review of the record,
we find the district court's maintenance order reflected the parties' oral property
settlement agreement and is not a void judgment. We affirm.



                                                    1
                                                FACTS


       William and Delia married in Spain in 1972. They returned to the United States
shortly thereafter and lived together in various locations for 14 years. In 1986, the couple
separated. At the time, they were living in Wichita. Delia then returned to Spain with the
parties' two minor children. Approximately one month later, William informed Delia he
intended to file for divorce, and the parties began negotiating how they would divide their
property.


       William petitioned for divorce in the Sedgwick County District Court in July
1986. William was not represented by an attorney in the divorce proceedings but
personally appeared and prepared all relevant documents, including the divorce petition
and the journal entry and decree of divorce. Relevant to the issues on appeal, the divorce
decree included an order for maintenance, providing, in pertinent part:


               "[William] shall pay to [Delia] as alimony for her maintenance and support a
       monthly payment . . . of Three Thousand Three Hundred and no/100 Dollars ($3,300.00).
       In addition, [William] shall pay to [Delia] as alimony . . . an annual payment of Sixteen
       Thousand Six Hundred Sixty-six and no/100 Dollars ($16,666.00) commencing July 1,
       1987, and payable each July 1 for a period of six (6) years ending July 1, 1993. Both the
       monthly payment of $3,300.00 and the annual payment of $16,666.00 shall terminate
       upon the death of either [William] or [Delia]. In addition, the monthly payment of
       $3,300.00 shall terminate upon the remarriage of [Delia] or in the event that she
       commences cohabitation with another man."


       William made monthly payments to Delia in full until July 2011. In March 2001,
he filed a motion for relief from judgment, arguing monthly maintenance payments
should be terminated because, at the time of divorce, the district court only had authority
to award maintenance for 121 months under K.S.A. 1986 Supp. 60-1610(b)(2). However,
William voluntarily dismissed his motion in October 2001 before the district court could


                                                    2
rule on it. William continued making monthly payments until sometime in 2011 when, on
his own initiative, he began reducing the amount of each monthly maintenance payment.


       In September 2020, William filed his current motion for relief from judgment,
again arguing the district court lacked subject matter jurisdiction and only had authority
to award maintenance for 121 months under K.S.A. 1986 Supp. 60-1610(b)(2). Prior to
the district court holding a hearing on William's motion, the parties entered a stipulation
of facts, providing:


       • William drafted the journal entry and decree of divorce;
       • William knowingly and understandingly signed the journal entry free from
          fraud, duress, or coercion;
       • Without the assistance of counsel, the parties negotiated and entered into an
          oral property settlement agreement during the pendency of the divorce
          proceedings, which included monthly maintenance payments until the death of
          either party; and
       • The provision for maintenance in the divorce decree accurately reflected the
          parties' agreement.


       At the hearing on William's motion, both parties were represented by counsel.
After considering the evidence presented and the parties' arguments, the district court
denied William's motion, concluding the maintenance order in the divorce decree was not
void for lack of subject matter jurisdiction. The district court held, even though the
divorce decree did not mention the parties' agreement, their stipulations established an
oral agreement existed and the decree accurately reflected the agreement. The district
court concluded there was no flaw in the divorce decree rendering the maintenance order
unenforceable because it was undisputed the parties did, in fact, agree to a term of
maintenance in excess of 121 months.



                                              3
       Additional facts are set forth as necessary herein.


                                             ANALYSIS


Standards of Review


       To varying extents, the issues on appeal raise questions of contract interpretation,
jurisdiction, statutory interpretation, and whether the district court's judgment was void.
An appellate court exercises unlimited review over the interpretation and legal effect of
written instruments and is not bound by the lower court's interpretations or rulings. Born
v. Born, 304 Kan. 542, 554, 374 P.3d 624 (2016). Whether jurisdiction exists is a
question of law subject to unlimited review. In re Care & Treatment of Emerson, 306
Kan. 30, 34, 392 P.3d 82 (2017). Statutory interpretation also presents a question of law
over which appellate courts have unlimited review. Nauheim v. City of Topeka, 309 Kan.
145, 149, 432 P.3d 647 (2019). "Whether a judgment is void for lack of jurisdiction is a
question of law over which an appellate court's review is unlimited. [Citation omitted.]"
Miller v. Glacier Development Co., 293 Kan. 665, 669, 270 P.3d 1065 (2011).


Discussion


       William argues the district court's order is void for lack of subject matter
jurisdiction because there was a 121-month limit on maintenance awards under K.S.A.
1986 Supp. 60-1610(b)(2), the version in effect at the time of divorce. In relevant part,
K.S.A. 1986 Supp. 60-1610(b)(2) provided:


               "The decree may award to either party an allowance for future support
       denominated as maintenance, in an amount the court finds to be fair, just and equitable
       under all of the circumstances. The decree may make the future payments modifiable or




                                                   4
       terminable under circumstances prescribed in the decree. In any event, the court may not
       award maintenance for a period of time in excess of 121 months."


       However, William acknowledges an exception allowing for a longer period of
maintenance exists if the parties entered into a separation agreement based on the
language of K.S.A. 1986 Supp. 60-1610(b)(3), which stated:


               "If the parties have entered into a separation agreement which the court finds to
       be valid, just and equitable, the agreement shall be incorporated in the decree. The
       provisions of the agreement on all matters settled by it shall be confirmed in the decree
       except that any provisions for the custody, support or education of the minor children
       shall be subject to the control of the court in accordance with all other provisions of this
       article. Matters settled by an agreement incorporated in the decree, other than matters
       pertaining to the custody, support or education of the minor children, shall not be subject
       to subsequent modification by the court except: (A) As prescribed by the agreement or
       (B) as subsequently consented to by the parties."


       Nevertheless, William further argues no separation or property settlement
agreement was incorporated into the divorce decree. Therefore, he asserts, even if the
district court may have had jurisdiction, it could not enter an order for maintenance
longer than 121 months in favor of Delia based on the wording, or lack of wording, in the
journal entry. The fundamental problem with William's arguments is he is seeking to
disturb a judgment that is more than 34 years old. We find the record reflects William's
request for relief fails because:


       • The district court's judgment was not void;
       • William did not timely seek relief from the judgment; and
       • the parties' stipulations before the district court acknowledged they both orally
           agreed to the extended period of maintenance prior to William drafting and
           signing the journal entry.



                                                     5
We will expand on each issue separately below.


       The maintenance order in the divorce decree is not a void judgment.


       William sought relief from judgment, citing K.S.A. 2020 Supp. 60-260(b)(4),
asserting the divorce decree was a void judgment. Kansas appellate courts have taken a
narrow view of whether a judgment is void. "'[A] judgment is not void merely because it
is erroneous or because some irregularity inhered in its rendition. It is void only if the
court that rendered it lacked jurisdiction of the subject matter or of the parties or if the
court acted in a manner inconsistent with due process.' Automatic Feeder Co. v. Tobey,
221 Kan. 17, 21, 558 P.2d 101 (1976)." Producers Equipment Sales, Inc. v. Thomason,
15 Kan. App. 2d 393, 397, 808 P.2d 881 (1991); Ford v. Willits, 9 Kan. App. 2d 735,
743-44, 688 P.2d 1230 (1984) (citing 11 Wright & Miller, Federal Practice and
Procedure: Civil § 2862, pp. 198-200 [1973]). Neither of those circumstances apply here.


       William makes no colorable argument the judgment was obtained in violation of
due process, nor does he argue the district court lacked jurisdiction over the parties. Even
if William had made these arguments, his claims would fail. The parties' factual
stipulations and the parties' stipulations to the accuracy of the journal entry establish
William was aware of the pending divorce proceedings; he prepared all relevant
documents filed in 1986, including the journal entry and decree of divorce; and he signed
the journal entry free from duress or coercion. William's petition for divorce and the
divorce decree established William resided in Sedgwick County at the time of the
divorce; the parties owned, as marital property, residential real estate in Sedgwick
County; and the parties' minor children most recently resided in Sedgwick County prior
to William filing for divorce. And Delia received notice and acknowledged the district
court's jurisdiction to resolve the pending divorce by filing an answer to William's
petition for divorce.



                                               6
       William generally argues the district court lacked subject matter jurisdiction to
enter the maintenance order. However, subject matter jurisdiction is the power of a court
or agency to hear and decide a case. Grajeda v. Aramark Corp., 35 Kan. App. 2d 598,
603, 132 P.3d 966 (2006). William fails to establish the district court lacked authority to
hear and decide the divorce case.


       William argues the district court lacked authority to enter a maintenance order for
a period in excess of 121 months based on the language of K.S.A. 1986 Supp. 60-
1610(b)(2). But this does not show the district court lacked subject matter jurisdiction to
enter an order for maintenance, generally. And given the exception under K.S.A. 1986
Supp. 60-1610(b)(3), the district court did not, as an absolute matter, lack subject matter
jurisdiction to enter an order for maintenance in excess of 121 months. William's
argument is problematic insofar as he is asking us to interpret K.S.A. 1986 Supp. 60-
1610(b)(2) in isolation, which is contrary to well-established principles of statutory
construction. See Miller v. Board of Wabaunsee County Comm'rs, 305 Kan. 1056, 1066,
390 P.3d 504 (2017).


       Here, William is really challenging whether the order sufficiently complied with
the applicable statute, not whether the district court had subject matter jurisdiction to
enter the order. There is a meaningful distinction between a voidable judgment and a void
judgment. See Dunn v. City of Emporia, 7 Kan. App. 2d 445, 452, 643 P.2d 1137 (1982);
see also Thomason, 15 Kan. App. 2d at 400, 402 ("'A judgment in a default case that
awards relief that either is more than or different in kind from that requested originally is
null and void.' . . . The failure to comply with [Supreme Court rules] renders a default
judgment voidable.").


       William relies heavily on In re Marriage of Cline, 17 Kan. App. 2d 230, 234, 840
P.2d 1198 (1992), wherein another panel of this court held the district court lacked
subject matter jurisdiction to enter an order for maintenance in excess of 121 months. But


                                              7
specific to its holding, the Cline panel noted: "There is no evidence that the original
divorce decree incorporated any oral or written settlement agreement between the
parties." 17 Kan. App. 2d at 231. Further, Cline is procedurally distinguishable because a
default judgment was obtained ordering the respondent to pay maintenance to the
petitioner. The respondent was not present at the hearing on the divorce petition and was
not represented by counsel.


       Here, Delia filed an answer in response to William's petition for divorce. William
then negotiated an oral property settlement agreement with Delia, attended the hearing on
his petition, presented evidence in support thereof, and drafted and signed the journal
entry and decree of divorce reflecting the oral property settlement agreement. William
also stipulated:


       "During the pendency of the parties' divorce and while negotiating settlement terms the
       parties to this matter reached an [oral] agreement amongst themselves which provided in
       pertinent part for [William] to pay [Delia] spousal maintenance in the amount of $3,300
       each and every month until either of the parties' death."


Granted, the district court's journal entry and divorce decree does not reference a
settlement agreement. But the decree stated, in relevant part:


               "[T]he Court, after examining the file herein, hearing the evidence . . . , and being
       duly advised in the premises, finds . . . there should be an equitable division of the
       property; that an order should be made in regard to . . . alimony.
               "THEREUPON, [William] presents evidence in support of his Petition and rests."


       William attended the hearing on his divorce petition and presented evidence on his
own behalf. William stipulated to the parties' agreement regarding maintenance, the
accuracy of the journal entry, and the fact he prepared it and signed it understandingly
and voluntarily free from fraud or coercion. The district court considered the evidence


                                                     8
and was duly advised of the relevant facts when it signed the divorce decree granting
maintenance to Delia. William was well aware of the parties' oral agreement regarding
maintenance at the time he prepared and signed the journal entry. We find, under the
facts of this case, he is not entitled to disavow an oral settlement agreement he explicitly
acknowledges merely because he failed to include it in a journal entry he personally
prepared. See Wood River Pipeline Co. v. Willbros Energy Services Co., 241 Kan. 580,
586, 738 P.2d 866 (1987) ("[D]oubtful language in a contract is construed most strongly
against the party preparing the instrument or employing the words concerning which
doubt arises.").


       Additionally, the record reflects William honored the oral agreement by
consistently making payments under the order for nearly 15 years before making any
attempt to challenge the maintenance order. In March 2001, he filed a motion to
terminate maintenance but voluntarily withdrew the motion before the district court could
rule on it. William thereafter continued making payments, in full or in part, until at least
July 2020. In September 2020, Delia sought garnishment to satisfy the arrearage resulting
from William unilaterally reducing monthly payments beginning in July 2011. In October
2020, William signed an agreed order to revive any dormant judgment resulting from
missed or partial payments between October 2013 and September 2015. In other words,
William acknowledged he had a legal obligation to comply with the maintenance order at
least as recently as September 2015—nearly 30 years after the district court entered the
divorce decree. In addition to the parties' stipulations, we find a maintenance agreement
existed from the parties' course of conduct. See Hall v. Kansas Farm Bureau, 274 Kan.
263, 273, 50 P.3d 495 (2002) (parties can "become contractually obligated by their
conduct"); Rice v. Rice, 219 Kan. 569, 572, 549 P.2d 555 (1976) (approvingly quoting
trial court's finding property settlement agreement could be "'implied from the conduct of
the parties'").




                                              9
       Here, William stipulated there was an oral agreement between the parties,
specifically agreeing to the exact terms set forth in the maintenance order of the divorce
decree. We find, unlike Cline, the record here establishes the existence of an agreement—
orally and/or by the parties' course of conduct—which would allow the district court to
enter an order for maintenance in excess of 121 months. Even though the divorce decree
should have stated the parties agreed to extended maintenance under a separation or
property settlement agreement, the failure to do so does not render the maintenance order
void. See Rice, 219 Kan. at 573-74 (finding valid oral agreement for maintenance
enforceable under divorce decree); In re Marriage of Johnson, No. 89,915, 2003 WL
22990188, at *4 (Kan. App. 2003) (unpublished opinion) (district court's failure to find
terms of parties' property settlement agreement fair, just, and equitable was more than
mere technical failure but did not render judgment void).


       Contrary to William's arguments, Cline does not appear to suggest a trial court
absolutely lacks subject matter jurisdiction to enter a maintenance order in excess of 121
months. See 17 Kan. App. 2d at 231, 234. But even assuming the Cline panel so held, we
decline to reach the same conclusion under the facts in this case where the parties
specifically agreed through an oral agreement to provide Delia monthly maintenance
until the death of either party. See State v. Fleming, 308 Kan. 689, 706, 423 P.3d 506
(2018) (one Court of Appeals panel free to disagree with another panel).


       We find the district court had subject matter jurisdiction to award maintenance in
excess of 121 months under K.S.A. 1986 Supp. 60-1610(b)(3), which creates an
exception to the 121-month limit under subsection (b)(2). Thus, in any given case, the
propriety of a district court's order turns on (1) the existence of an agreement and (2)
incorporation of the agreement into the decree. These raise questions of the sufficiency of
the factual basis for the judgment and the adequacy of its memorialization in the journal
entry. They do not, however, present a question as to the district court's power or
authority to hear and decide the matter. See In re Marriage of Johnson, 2003 WL


                                             10
22990188, at *4. Therefore, we find William has not established the district court's
maintenance order in the divorce decree was void for lack of subject matter jurisdiction.
See Grajeda, 35 Kan. App. 2d at 603.


       William failed to seek relief from judgment within a reasonable time.


       Delia argues William's request for relief from judgment was untimely. Although a
void judgment can be challenged at any time, In re Marriage of Johnson, 2003 WL
22990188, at *4, we have determined the maintenance order in the divorce decree is not a
void judgment. Thus, to obtain relief from judgment, William needed to file his motion
"within a reasonable time, and for reasons under paragraphs (b)(1), (2) and (3) [of K.S.A.
60-260] no more than one year after the entry of the judgment or order, or the date of the
proceeding." K.S.A. 2020 Supp. 60-260(c)(1).


       William did not challenge the order under the grounds specified in K.S.A. 2020
Supp. 60-260(b)(1), (2), or (3); however, the fact he sought relief more than one year
after the order was entered is not necessarily fatal to his claim. William still needed to file
his motion "within a reasonable time" under K.S.A. 2020 Supp. 60-260(c)(1) and
establish he was entitled to relief because "the judgment has been satisfied, released or
discharged; it is based on an earlier judgment that has been reversed or vacated; or
applying it prospectively is no longer equitable; or . . . any other reason that justifies
relief." K.S.A. 2020 Supp. 60-260(b)(5)-(6).


       Here, the judgment has not been satisfied, released, or discharged, and no prior
orders have been reversed or vacated. To some degree, William now asserts applying the
order prospectively is no longer equitable, and he necessarily argues there are other
reasons which he believes justify relief. But William is not entitled to relief under K.S.A.
2020 Supp. 60-260(b)(5) or (6) if he did not seek it "within a reasonable time." K.S.A.
2020 Supp. 60-260(c)(1).


                                              11
       In her brief, Delia persuasively relies on Wilson v. Wilson, 16 Kan. App. 2d 651,
659, 827 P.2d 788 (1992), which held: "The reasonable time frame is measured by
determining when the movant came into possession of facts justifying the relief as
compared to the time when he filed the motion seeking the relief." Delia further
persuasively cites to In re Marriage of Martin, No. 109,700, 2014 WL 113472, at *4
(Kan. App. 2014) (unpublished opinion), where another panel of our court held a six-year
delay in challenging the validity of a divorce decree was unreasonable.


       William made no effort to challenge the maintenance order for nearly 15 years. In
2001, he filed a motion to terminate maintenance on the same grounds as his current
claim but voluntarily withdrew the motion. He then continued making payments, in
whole or in part, for nearly 20 years thereafter. William was clearly aware of the grounds
he now asserts for relief at least as early 2001—over 20 years ago.


       Under these specific facts, we find William's motion—filed approximately 34
years after the divorce decree was entered—was not filed "within a reasonable time." See
K.S.A. 2020 Supp. 60-260(c)(1). Even if we consider the motion timely, William has not
established his entitlement to relief. As previously explained, William stipulated to
negotiating the maintenance payments until the death of either party as part of the parties'
oral property settlement agreement. We find William's failure to include in the journal
entry he prepared the fact there was an oral agreement between the parties for Delia to be
provided monthly maintenance for the life of either party—a fact he now explicitly
acknowledges—does not constitute "any . . . reason that justifies relief," K.S.A. 2020
Supp. 60-260(b)(6), or show "applying [the maintenance order] prospectively is no longer
equitable." K.S.A. 2020 Supp. 60-260(b)(5).


       Affirmed.




                                             12